DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The terminal disclaimer of 2/1/2022 has obviated the rejection under double patenting. As indicated in the 16/386,493 application, the closest reasonable prior art to the instant application, see Besz (‘960) and similar references disclose and teach the insertion of a tube sensitive to an EM field along with reference positioning elements and a mapping function, but fail to disclose the integration of stylus (haptic) feedback mapping for reference anatomical locations, along with mapping to a gastroenteral tube combined with active tip sensor configured to sense its location (for output to a processor to calculate orientation of a subject and map the anatomy relative to the pathway of the gastroenteral tube) such that the EM field changes guide the mapping and updating of the locations. Rather than this type of feedback the closest art utilizes imaging-based feedback (like Besz) limited to imaging sensor/external imaging devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793